Citation Nr: 1028328	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee with a tear of the posterior and 
anterior horn medial meniscus and tear of the posterior horn of 
the lateral meniscus.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with a tear of the posterior horn 
medial meniscus, status post arthroscopy.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi.

During the course of the appeal, in an August 2008 rating 
decision, the RO increased the rating for the Veteran's service-
connected knee disabilities from 0 percent disabling to 10 
percent disabling, effective from February 26, 2007.  Because the 
increase in the rating of the Veteran's knee disabilities does 
not represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board received a notice of disagreement from the Veteran 
concerning the effective date of the disability ratings in 
October 2008.  In December 2009 the RO issued a statement of the 
case regarding the Veteran's claim for an earlier effective date.  
The Veteran did not file a substantive appeal, and therefore the 
issue is not now before the Board.  

The Veteran was scheduled to appear before a Board member in a 
video hearing in June 2010.  The Veteran failed to appear for his 
scheduled hearing.  As such, the Veteran's request for a hearing 
is considered withdrawn.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's right knee 
disability has been manifested by degenerative changes of the 
joint shown on x-ray.

2.  At no point during the appeal has the Veteran's right knee 
been ankylosed; nor has there been objective evidence of lateral 
instability, recurrent subluxation, flexion limited to 30 
degrees, extension limited to 15 degrees, or evidence of malunion 
of the tibia or fibula.

3.  Throughout the course of the appeal, the Veteran's left knee 
disability has been manifested by limitation of extension to no 
less than 50 degrees based on painful motion.

4.  At no point during the appeal has the Veteran's left knee 
been ankylosed; nor has there been objective evidence of lateral 
instability, recurrent subluxation, flexion limited to 45 
degrees, extension limited to 15 degrees, or evidence of malunion 
of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 10 
percent, for chondromalacia of the right knee with a tear of the 
posterior and anterior horn medial meniscus and tear of the 
posterior horn of the lateral meniscus, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (2009).

2.  The criteria for a disability evaluation higher than 10 
percent, for chondromalacia of the left knee with a tear of the 
posterior horn medial meniscus, status post arthroscopy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159(b).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

Prior to the initial adjudication of this claim, a letter dated 
in April 2007 fully satisfied the duty to notify provisions 
listed under 38 C.F.R. § 3.159(b)(1).  See also Quartuccio, at 
187.  The letter informed the Veteran of how disability ratings 
and effective dates are assigned, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained VA treatment records dated from November 
1999 to November 2009.  The Veteran was afforded VA medical 
examinations for his knee disabilities in April 2007, July 2008, 
and July 2009.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Increased Rating

The Veteran claims that his service-connected knee disabilities 
are more disabling than currently evaluated.  For historical 
purposes, it is noted that service connection was established for 
these disabilities in a September 1985 rating decision, based in 
part on a review of the service treatment records that showed 
that the Veteran was treated for chondromalacia during service.  

In February 2007, the RO in Jackson received the Veteran's 
current claim for increased ratings for his knee disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
disability level is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate in an increased rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5010 provides that arthritis due to trauma that 
is substantiated by x-ray findings is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint (like the knee, 
see 38 C.F.R. § 4.45) or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under these codes.  38 C.F.R. § 4.71a.  

That said, Diagnostic Code 5260 provides ratings based on 
limitation of flexion of the leg.  Flexion of the leg limited to 
60 degrees is rated noncompensably (0 percent) disabling; flexion 
of the leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is rated 
30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The Board points out that separate ratings may be granted based 
on limitation of flexion (Diagnostic Code 5260) and limitation of 
extension (Diagnostic Code 5261) of the same knee joint).  See 
VAOPGCPREC 09-04 (September 17, 2004). 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, is rated 
30 percent disabling.  Unfavorable ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is to be rated 40 
percent disabling; unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent disabling; 
and extremely unfavourable flexion at an angle of 45 degrees or 
more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate 
disability ratings are possible for arthritis with limitation of 
motion under Diagnostic Code 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings 
of arthritis are present and a Veteran's knee disability is rated 
under Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion or 
objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of 
semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Turning to the relevant evidence of record, the Veteran was 
afforded a VA examination in April 2007.  The Veteran reported 
that he experienced pain, describing it as an 8 out of 10.  The 
pain was constant and limited to his knees.  He denied 
experiencing heat or redness.  He reported difficulty walking on 
stairs and driving.  He denied giving way or falling and stated 
that he can walk without problems on level ground.  The Veteran 
was independent in functions of daily living.  He denied being 
incapacitated in the last 12 months.  

Upon examination the Veteran had a normal gait and did not have 
any difficulty donning or doffing shoes and socks or getting on 
and off the examination table.  There was no swelling or 
effusion, scarring, pain, or displacement of the patella.  The 
knees were stable without crepitation.  The Veteran had flexion 
from 0 to 125 degrees bilaterally with pain at the extreme range.  
Extension was to 0 bilaterally.  The Veteran's collateral 
ligaments were stable to varus and valgus stress with no 
movement.  There was mild discomfort at maximal stress.  The 
Drawer's and McMurray's tests were negative.  Repetitive motion 
did not change the Veteran's range symptoms.  X-rays did not 
reveal acute fracture, dislocation, or effusion.  

The Veteran was diagnosed with bilateral chondromalacia.  The 
examiner stated that the DeLuca provisions could not be clearly 
delineated.  During a flare up the Veteran could have further 
limitations in range of motion and amount of pain in functional 
capacity, but the examiner was not able to estimate the 
additional loss of motion or amount of pain during a flare up 
without resorting to speculation.  The examiner further stated 
that during acute exacerbations the Veteran may have some 
limitations in range of motion or functional capacity in terms of 
ambulation or sustained activities.  The examiner said that 
coordination was a central nervous system function and there was 
no objective evidence of weakness, incoordination, fatigue, or 
lack of endurance.

The Veteran complained of bilateral knee pain in November 2007.  
Upon examination the Veteran had full range of motion in both 
knees.  There was no evidence of instability, effusion, or 
significant joint tenderness.  Images of both knees showed tears 
to the posterior horn of both medial menisci.  

In July 2008, the Veteran underwent a left knee arthroscopy.  
Later that month he was afforded a second VA examination.  The 
Veteran reported chronic pain in both knees when standing or 
walking.  He reported intermittent episodes of swelling, 
particularly on the left.  He indicated that the pain was 
constant as opposed to recurrent flare ups.  

The Veteran indicated that he was self-employed and tried to work 
through the pain.  He stated he could not drive a manual 
transmission because operation of the clutch was painful to his 
left knee.  He also indicated that he had used a cane for the 
last two weeks.  

Upon examination the Veteran walked with a limp on the left.  The 
right knee had no swelling.  Range of motion bilaterally was from 
+5 to 100 for extension (hyperextension), and 5-100 degrees of 
flexion.  The Veteran reported pain throughout the range of 
motion.  He demonstrated guarding throughout the range of motion 
secondary to pain.  The Veteran did not have additional 
limitation of motion after repetitive motion.  He had tenderness 
or the patellofemoral joint.  The patellar grind test was 
negative and no ligamentous laxity or instability was noted. 

The doctor stated that the Veteran had chondromalacia of the left 
knee.  There was also evidence of posterior horn medial meniscal 
tear.  The Veteran also had chondromalacia of the right with 
evidence of a large tear of the posterior horn of the medial 
meniscus as well as partial tears of the anterior horn of the 
medial meniscus and the posterior horn of the lateral meniscus.  
There was no additional limitation of motion after three 
repetitive motions.  Additional limitation of function during a 
flare up did not apply as the Veteran reported constant pain as 
opposed to recurrent flare-ups of pain.

The Veteran had a follow up to his left knee arthroscopy with VA 
in August 2008.  He walked into the appointment without assistive 
devices or an antalgic gait.  He stated he was happy with the 
results but wanted to wait six months before deciding to undergo 
a similar procedure on his right knee. 

In October 2008 the Veteran had continued knee pain and often 
woke up feeling paralyzed because he had difficulty moving due to 
his knee and back pain.  He reported having problems putting on 
his own socks.  Examination of his left knee was within normal 
limits.  The examiner stated that the Veteran had minimal 
arthritic pain in both knees.  X-rays of the Veteran's knees 
showed joint spaces that were well maintained.  There were not 
fractures or loose bodies.  There was mild pointing of the tibial 
spines, but this was unchanged from July 2008.  There was no 
effusion.  Bony trabecular pattern and soft tissues were 
unremarkable.  The examiner stated there were minimal 
degenerative changes.

The Veteran's knee was examined in January 2009.  He reported 
severe pain and locking of his knee.  Additionally he stated he 
had some instability and occasional intermittent effusion.  He 
denied having popping or clicking.  On examination the Veteran 
had full range of motion of the left knee.  He had posteromedial 
joint line tenderness.  There was no crepitus with flexion or 
extension.  He was stable to anterior and posterior drawer, and 
to varus and valgus stress.  McMurray's test was negative.

The Veteran continued to complain of persistent knee pain in 
February 2009.

The Veteran was afforded another VA examination in July 2009.  
The Veteran reported increased left knee pain since his surgery.  
He stated he did not wear knee braces.  The Veteran described the 
pain as constant, aching, and throbbing through both sides of 
both knees, with the left being greater than the right.  He 
reported locking in both knees every several months.  He denied 
swelling or giving way.  The Veteran indicated that flare ups 
occur daily whenever he negotiates one step.  The flare ups 
subside in five minutes after getting off his feet.  

The Veteran reported that his girlfriend occasionally assists him 
with dressing due to his back and knee pain.  He has used a cane 
since his July 2008 surgery.  Knee pain limits the Veteran's 
standing to less than 20 minutes and his walking to less than 150 
yards at a time.  The Veteran indicated that he was self-employed 
with a business that delivers auto parts.  He delegated all truck 
driving and loading due to his back and knee pain and worked s a 
dispatcher.  

Upon examination the Veteran did not have any swelling, redness, 
or increased heat in his knees.  The examiner noted tenderness on 
palpation of both the medial and lateral joint lines of both 
knees.  The Veteran had extension to 0 degrees bilaterally 
without pain.  Flexion was from 0 to 110 degrees bilaterally.  
The Veteran complained of pain at 80 degrees on the right and 50 
degrees on the left.  The Veteran's movement did not change after 
repetition.  There was no ligamentous instability of either knee.  
McMurray's test was negative in both knees.  

The examiner stated that the Veteran had chondromalacia of the 
right knee with tear of posterior and anterior medial meniscus 
and posterior lateral meniscus.  In the left knee the Veteran had 
grade II chondromalacia.  DeLuca provisions could not be clearly 
delineated.  The examiner said that during a flare up the Veteran 
could have an increase in his knee pain and further limitations 
in his knee range of motion affecting his functional capacity.  
The examiner could not estimate the additional functional loss 
during a flare up without speculation.

In September 2009 the Veteran had an MRI on his right knee.  It 
showed an old injury to the anterior cruciate ligament.  He had a 
small tear of the posterior horn of his medial meniscus.  

In light of the evidence, the Veteran is not entitled to an 
increased rating for his right or left knee disability.  His 
right knee is currently rated as 10 percent disabling under 
Diagnostic Code 5257 for lateral instability.  A 10 percent 
rating is given for slight instability.  To receive a 20 percent 
rating the Veteran must have moderate instability.  The Veteran 
has not demonstrated moderate instability.  In fact, the record 
contains no evidence supporting a finding of instability in the 
Veteran's right knee.  Although the Veteran noted that his knees 
were at times unstable in October 2008, the doctor at that time 
found no instability.  Additionally, each of the three VA 
examiners stated that there were no signs of instability.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

However, the record does support a finding that the Veteran has 
arthritis in his right knee.  An October 2008 x-ray revealed 
minor degenerative changes.  Given the findings and diagnoses 
reflected in the medical evidence, the Board finds that the 
disability is more appropriately evaluated as arthritis for the 
entire period.  See Butts, 5 Vet. App. at 532 (choice of 
diagnostic code should be upheld if supported by explanation and 
evidence).  Thus, the Veteran is entitled to a 10 percent rating 
under Diagnostic Code 5003.  

Further, he is not entitled to a higher rating under any other 
diagnostic code.  The Veteran has not been shown to have 
ankylosis, dislocated semilunar cartilage, effusion, or malunion 
of the tibia and fibula.  Diagnostic Codes, 5256, 5258, 5262.  
Also, the Veteran's limitation of motion is not sufficient to 
justify a higher rating.  
The Veteran had extension to 0 degrees and flexion not limited to 
less than 110 degrees at all relevant points of the claims 
period.  With pain, the Veteran's right knee was limited to 80 
degrees of flexion during his most recent VA examination.  To 
receive a 20 percent rating, flexion must be limited 30 degrees 
or extension limited to 15 degrees.  The Veteran's range of 
motion has not been shown to be so limited.  Diagnostic Codes 
5260, 5261.

The Veteran's left knee is rated based on limitation of flexion 
under Diagnostic Code 5260.  At all relevant points of the claims 
period, the Veteran has not had motion limited to less than 110 
degrees in his left knee.  In his most recent VA examination, the 
Veteran complained of pain with motion beginning at 50 degrees.  
To receive a 20 percent rating, the Veteran's flexion must be 
limited to 30 degrees.  His motion has not been shown to be so 
limited.  Similarly, under Diagnostic Code 5261, limitation of 
extension to 15 degrees is required for a 20 percent rating.  The 
Veteran's extension is not limited to 15 degrees.  

He is not entitled to a higher rating under any other diagnostic 
code.  The Veteran has not been shown to have ankylosis, 
instability, dislocated semilunar cartilage, effusion, or 
malunion of the tibia and fibula.  Diagnostic Codes, 5256, 5257, 
5258, 5262.  While x-rays reveal that the Veteran has arthritis, 
he is not entitled to a 20 percent rating under Diagnostic Code 
5003 because he has not demonstrated and incapacitating 
exacerbations.

Applying the DeLuca criteria to the Veteran's claim, the Board 
concludes that the Veteran is not entitled to an increased 
disability rating.  DeLuca, 8 Vet. App. at 202.  While the 
Veteran reported flare ups in his most recent VA examination, he 
said they were alleviated by five minutes of rest.  The Veteran's 
motion was also not limited additionally by repetition of 
movement.  Further, his current rating scheme has taken into 
account additional loss in motion due to excess pain. 

Based upon the guidance of the Court in Hart v. Mansfield, the 
Board has considered whether a staged rating is appropriate.  
Hart, 21 Vet. App. at 505.  However, as discussed in detail 
above, neither the Veteran's right nor left knee symptomatology 
has not warranted a disability rating in excess of 10 percent at 
any time during the pendency of his claim.  As such, staged 
ratings are not warranted.

As a final note, it is pointed out that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a claim for total 
disability based on individual unemployability (TDIU) is part of 
an increased rating claim when such claim is raised by the 
record. Here, the evidence shows that the Veteran continues to 
work, although he has some problems caused by his knee 
disabilities (he works slower, according to the July 2009 VA 
examination).  Thus, the record here does not raise a TDIU claim.

The Board finds that this matter need not be remanded to have the 
RO refer the Veteran's claim to the Under Secretary for Benefits 
or to the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for assignment of an 
extraschedular rating.  The Board notes the above determination 
is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities, and there is no showing that 
the Veteran's knee disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of a 
higher evaluation on an extraschedular basis, and indeed, neither 
the Veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  

The Board observes that there is no showing the disability 
results in marked interference with employment.  His disability 
has not required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent evidence 
of these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with a tear of the posterior horn 
medial meniscus, status post arthroscopy is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee with a tear of the posterior and 
anterior horn medial meniscus and tear of the posterior horn of 
the lateral meniscus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


